                   Case 2:21-cv-00174-BJR Document 12 Filed 03/10/21 Page 1 of 2




 1                                              THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10 HOT YOGA, INC.,
                                                        No.: 2:21-cv-00174-BRJ
11                          Plaintiff,
12            v.                                        ORDER GRANTING
                                                        STIPULATED MOTION TO STAY
13 PHILADELPHIA INDEMNITY
   INSURANCE COMPANY,
14
                  Defendant.
15

16

17            The Court having read and considered the Stipulated Motion to Stay Proceedings
18 submitted by Plaintiff Hot Yoga, Inc. (Hot Yoga) and Defendant Philadelphia Indemnity

19 Insurance Company (PIIC) (together, the Parties), the Court hereby GRANTS the

20 Motion and STAYS all scheduling deadlinesincluding but not limited PIICs deadline to

21 answer or otherwise respond to Hot Yogas Complaintpending a ruling by this Court on

22 the motions to dismiss filed by the defendants in the COVID-19 Class Actions.1 This stay

23 will automatically

24

25
     1
         Wade K. Marler, DDS v. Aspen Am. Ins. Co., Case No. 2:20-cv-00616-BJR; Kara McCulloch DMD
26 MSD PLLC v. Valley Forge Ins. Co., Case No. 2:20-cv-00809-BJR; Carlos O. Caballero, DMD, MS,



                                                    1
              Case 2:21-cv-00174-BJR Document 12 Filed 03/10/21 Page 2 of 2




 1 response to Hot Yogas Complaint. Nothing herein shall be deemed a waiver of any

 2 rights or defenses by any Party except as set forth herein.

 3

 4

 5          DATED: March 10, 2021

 6

 7                                            BARBARA J. ROTHSTEIN
                                              UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     PS v. Mass. Bay Ins. Co., Case No. 3:20-cv-05437-BJR; Chorak v. Hartford Cas. Ins. Co., Case
25 No. 2:20-cv-00627-BJR; Pacific Endodontic, P.C. v. Ohio Cas. Ins. Co , Case No. 2:20-cv-00620-
     BJR; Nguyen v. Travelers Cas. Ins. Co. of Am., Case No. 2:20-cv-00597-BJR; and La Cocina De
26 Oaxaca LLC v. Tri-State Ins. Co. of Minn., Case No. 2:20-cv-01175-BJR.



                                                     2
